                                    Case 19-11795-LMI                     Doc      Filed 08/14/19                 Page 1 of 6

 Fill in this information to identify the case:

  Debtor 1        Gabino R Caballero

  Debtor 2        Juana Caballero
  United States Bankruptcy Court for the: Southern District of Florida

  Case number :          19-11795-LMI


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                               12/16

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


 Name of                Nationstar Mortgage LLC d/b/a Champion Mortgage Court claim no.                                                       14
 creditor:              Company                                         (if known):
 Last 4 digits of any number
 you use to identify the debtor's                                        7624
 account:
 Does this notice supplement a prior notice of postpetition fees,
 expenses, and charges?
       [X]      No
       [ ]      Yes. Date of the last notice.


Part 1:      Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage
account after the petition was filed. Do not include any escrow account
disbursements or any amounts previously itemized in a notice filed in this
case. If the court has previously approved an amount, indicate that
approval in parentheses after the date the amount was incurred.

   Description                                                                                   Dates incurred                  Amount

  Late Charges                                                                                                                  $0.00
  Non-sufficient funds (NSF) fees                                                                                               $0.00
  Attorney Fees                                                                                                                 $0.00
  Filing fees and court costs                                                                                                   $0.00
  Bankruptcy/Proof of claim fees                                                                05/06/2019                      $450.00
  Appraisal/Broker`s price opinion fees                                                                                         $0.00
  Property Inspection Fees                                                                                                      $0.00
  Tax Advances (Non-Escrow)                                                                                                     $0.00
  Insurance Advances (Non-Escrow)                                                                                               $0.00
  Property preservation expenses. Specify:                                                                                      $0.00
  Other. Specify: Plan Review Fees                                                              03/04/2019                      $200.00
  Other. Specify: 410A Fee                                                                                                      $0.00
  Other. Specify: Objection to Confirmation                                                                                     $0.00
  Other. Specify:                                                                                                               $0.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1332(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                                Notice of Postpetition Mortgage Fees, Expenses, and Charges                            page 1
                                      Case 19-11795-LMI                  Doc     Filed 08/14/19               Page 2 of 6
Debtor 1 Gabino R Caballero                                                      19-11795-LMI
                First Name              Middle Name          Last Name




Part 2:          Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:

[ ]      I am the creditor.

[X]      I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



           /s/ Christopher Giacinto                                                       Date       8/14/2019
    Signature



Print:                       Christopher Giacinto                              Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                  Email             bkcrm@padgettlaw.net




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges              page 2
                       Case 19-11795-LMI         Doc      Filed 08/14/19     Page 3 of 6




                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties on

the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________
                                                                                              14th    day of

August, 2019.



                                                     /S/ Christopher Giacinto

                                                     ___________________________________
                                                     CHRISTOPHER GIACINTO
                                                     PADGETT LAW GROUP
                                                     6267 Old Water Oak Road, Suite 203
                                                     Tallahassee, FL 32312
                                                     (850) 422-2520 (telephone)
                                                     (850) 422-2567 (facsimile)
                                                     bkcrm@padgettlaw.net
                                                     Authorized Agent for Creditor




Official Form 410S2           Notice of Postpetition Mortgage Fees, Expenses, and Charges       page 3
                       Case 19-11795-LMI        Doc      Filed 08/14/19     Page 4 of 6


                              SERVICE LIST (CASE NO. 19-11795-LMI)

Debtor
Gabino R Caballero
3925 SW 125 Ave
Miami, FL 33175

Joint Debtor
Juana Caballero
3925 SW 125 Ave
Miami, FL 33175

Attorney
Ricardo Corona, Esq.
3899 NW 7 St, Second Floor
Miami, FL 33126

Trustee
Nancy K. Neidich
www.ch13miami.com
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130




Official Form 410S2          Notice of Postpetition Mortgage Fees, Expenses, and Charges   page 4
                         Case 19-11795-LMI        Doc      Filed 08/14/19      Page 5 of 6
  Invoice Date                                                                               Invoice Number
   05/06/2019

                                        6267 Old Water Oak Road, Suite 203
                                              Tallahassee, FL 32312

Champion Mortgage
4000 Horizon Way
Irving, TX 75063


RE: Champion Mortgage
Vs: Gabino Caballero, Juana Caballero
OURFILE:

Property Address: 3925 South West 125 Avenue, Miami, FL 33175

Submitted via LPS IM

BILLING SUMMARY:
                                                      FEES
DATE               FEE DESCRIPTION                                                                 AMOUNT
05/06/2019         Ch 13 POC Preparation - Recoverable                                              $450.00

                                                     TOTALS
DESCRIPTION                                                                                        AMOUNT
Total Fees Since Last Billing                                                                       $450.00
Total Amount Due                                                                                    $450.00
                                   Thank you for the opportunity to be of service.
                         Case 19-11795-LMI         Doc      Filed 08/14/19      Page 6 of 6
  Invoice Date                                                                                Invoice Number
   03/13/2019

                                        6267 Old Water Oak Road, Suite 203
                                              Tallahassee, FL 32312

Champion Mortgage
4000 Horizon Way
Irving, TX 75063


RE: Champion Mortgage
Vs: Gabino Caballero, Juana Caballero
OURFILE:

Property Address: 3925 South West 125 Avenue, Miami, FL 33175

Submitted via LPS IM

BILLING SUMMARY:
                                                       FEES
DATE               FEE DESCRIPTION                                                                  AMOUNT
03/04/2019         Ch. 13 Plan Review & Negotiation - Recoverable                                    $200.00

                                                      TOTALS
DESCRIPTION                                                                                         AMOUNT
Total Fees Since Last Billing                                                                        $200.00
Total Amount Due                                                                                     $200.00
                                    Thank you for the opportunity to be of service.
